Case 1:20-cv-02443-RM-KMT Document 28 Filed 10/20/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-02443-RM-KMT

  CALFOX, INC.,

         Plaintiff,

  v.

  CERTAIN UNDERWRITERS AT LLOYD’S, LONDON
  SUBSCRIBING TO CERTIFICATE NUMBER T0530BP1EB10018,
  GUIDEONE NATIONAL INSURANCE COMPANY,
  HDI SPECIALTY INSURANCE COMPANY, and
  STARR SURPLUS LINES INSURANCE COMPANY,

        Defendants.
  ______________________________________________________________________________

                             ORDER TO SHOW CAUSE
  ______________________________________________________________________________

         This matter is before the Court sua sponte. “Federal courts have an independent

  obligation to determine whether subject-matter jurisdiction exists, even in the absence of a

  challenge from any party, and…a court may sua sponte raise the question of whether there is

  subject matter jurisdiction at any stage in the litigation.” Image Software, Inc. v. Reynolds &

  Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006) (quotation and citation omitted). Moreover,

  federal removal jurisdiction is strictly construed, and all doubts are to be resolved against

  removal. Farmland Nat'l Beef Packing Co., L.P. v. Stone Container Corp., 98 F. App’x 752,

  755–56 (10th Cir. 2004) (citations omitted).

         Defendant GuideOne National Insurance Company removed this action based on

  diversity jurisdiction. (ECF No. 1.) Defendants HDI Specialty Insurance Company and Starr
Case 1:20-cv-02443-RM-KMT Document 28 Filed 10/20/20 USDC Colorado Page 2 of 4




  Surplus Lines Insurance Company subsequently consented to the removal. (ECF No. 10.) No

  mention is made of Lloyd’s. Upon review of the record, the Court finds the papers do not

  plausibly allege or sufficiently show that subject matter jurisdiction based on diversity exists.

         Diversity jurisdiction requires complete diversity – no plaintiff may be a citizen of the

  same state as any defendant. Grynberg v. Kinder Morgan Energy Partners, L.P., 805 F.3d 901,

  905 (10th Cir. 2015). Plaintiff’s complaint alleges that it is a California corporation with its

  principal place of business in California. (ECF No. 3, ¶ 2.) Thus, none of the Defendants can be

  citizens of California. This raises two questions which are unanswered in the papers. First, how

  many Defendants are in this action? And, second, what is the citizenship of each Defendant?

         Number of Defendants. The complaint appears to allege there is but one defendant, but

  the caption identifies four defendants. Thus, it appears there are four Defendants. Only three

  Defendants, however, have appeared and they proceed as if there is not a fourth defendant, i.e.,

  Certain Underwriters at Lloyd’s, London Subscribing to Certificate Number T0530BP1EB10018

  (“Lloyd’s”).

         Citizenship of Defendants. “In general, for jurisdictional citizenship, there are two types

  of business organizations: corporations and unincorporated associations.” Grynberg, 805 F.3d at

  905. For a corporation, its citizenship is its state of incorporation and the state where its principal

  place of business is located. Id. For an unincorporated entity, generally, its “citizenship is

  typically determined by its members’ citizenship.” Id. at 905-906.

         Lloyd’s has been described as an unincorporated association. Howard M. Tollin & Mark

  Deckman, Lloyd’s of London and the Problem with Federal Diversity Jurisdiction, 9 J.

  Transnat’l L. & Pol’y 289, 292 (2000). And, in determining diversity jurisdiction, courts which


                                                     2
Case 1:20-cv-02443-RM-KMT Document 28 Filed 10/20/20 USDC Colorado Page 3 of 4




  have addressed the Lloyd’s citizenship issue have reached differing results based upon differing

  reasoning. See, e.g., Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1081

  (11th Cir. 2010) (Lloyd’s syndicates, as unincorporated associations, must plead the citizenship

  of each of their members); Certain Interested Underwriters at Lloyd’s, London, England v.

  Layne, 26 F.3d 39, 42-43 (6th Cir. 1994) (citizenship of lead underwriters determinative where,

  under Tennessee law, they were the “real parties in interest” because they are liable on the

  contract). It appears the Tenth Circuit has not decided the issue. However, regardless of how the

  citizenship of Lloyd’s is to be determined, the citizenship of Lloyd’s here is unknown as there

  are no allegations on this issue. Lloyd’s citizenship is still unknown even if the Court assumes

  that the three other Defendants are the only Names, i.e., investors, on the policy at issue.

         In this case, the facts and allegations provided as to the citizenship of Defendants

  GuideOne, HDI, and Starr Surplus are insufficient. Specifically, the Notice of Removal states:

         •   GuideOne is a foreign corporation with its principal office located at 1111
             Ashworth Road, West Des Moines, IA 50265.

         •   HDI Specialty Insurance Company is a foreign corporation domiciled in
             Illinois.

         •   Starr Surplus Lines Insurance Company is a foreign corporation domiciled
             in Texas.

  (ECF No. 1, ¶ 7.) As stated, a corporation is be deemed to be a citizen of every State and foreign

  state in which it is incorporated and of the State or foreign state where it has its principal place of

  business. 28 U.S.C. § 1332(c)(1). However, it is unclear what GuideOne means by “foreign

  corporation” and “domicile.” And GuideOne’s supporting documents fail to sufficiently shed

  light on the issue. Accordingly, based on the foregoing, it is



                                                     3
Case 1:20-cv-02443-RM-KMT Document 28 Filed 10/20/20 USDC Colorado Page 4 of 4




          ORDERED that on or before November 3, 2020, Defendants shall SHOW CAUSE why

  this action should not be remanded from where it was removed based on lack of subject matter

  jurisdiction.

          DATED this 20th day of October, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  4
